SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is entered into by and between Ronald
L. Shazer (“you” or “your”) and the Company.  This Agreement has an effective
date of October 5, 2015 (the “Effective Date”).  The Board has authorized the
Company to enter into this Agreement in order for you to become a Covered
Employee (as defined in the Plan) and participant in the Plan as provided by the
Plan.  This Agreement is the Severance Agreement described in the Plan and this
Agreement enumerates the Plan benefits that may be provided to you as a Covered
Employee as referenced in Section II of the Plan.  All provisions of this
Agreement are subject to and governed by the terms of the Plan.  In the event of
any conflict in terms between the Plan and this Agreement, the terms of the Plan
shall prevail and govern.

In consideration of the mutual covenants and promises made in this Agreement,
you and the Company agree as follows: 

Certain Definitions.  In addition to terms defined elsewhere herein or in the
Plan, the following terms have the following meanings when used in this
Agreement:

“Board” means the Company’s Board of Directors.

“Cause” means the occurrence of one or more of the following: 

Your commission of fraud or other unlawful conduct in your performance of duties
for the Company;

your conviction of, or a plea of guilty or nolo contendere to, a felony or other
crime (except for misdemeanors which are not materially injurious to the
business or reputation of the Company or a Company affiliate); or

your willful refusal to perform in any material respect your duties and
responsibilities for the Company or a Company affiliate or your failure to
comply in any material respect with the terms of any agreement between you and
the Company, including any proprietary information and assignment of inventions
agreement or and the policies and procedures of the Company or a Company
affiliate at which you are employed or serve as an officer and/or director if
such refusal or failure causes or reasonably expects to cause injury to the
Company or a Company affiliate;

fraud or other illegal conduct in your performance of duties for the Company or
a Company affiliate;

any conduct by you which is materially injurious to the Company or a Company
affiliate or materially injurious to the business reputation of the Company or a
Company affiliate. 

The foregoing events are an exhaustive list for which your employment can be
terminated by the Company for Cause for purposes of this Agreement.  Prior to
your termination for Cause at any time within 12 months following a Change in
Control, you will be provided with written notice from the Company describing
the conduct forming the basis for the alleged Cause and to the extent curable as
determined by the Board in its good faith discretion, an opportunity of 15 days
to cure such conduct before the Company may terminate you for Cause.  If the
Board determines that the Cause event is curable, you may during this 15 day
period present your case to the full Board before any termination for Cause is
finalized by the Company.  Any termination for “Cause” will not limit any other
right or remedy the Company may have under this Agreement or otherwise.



--------------------------------------------------------------------------------

 



“Change in Control” has the meaning as defined in the Company's 2015 Equity
Incentive Plan.  For purposes of this Agreement, only the first Change in
Control occurring after the Effective Date will be a “Change in Control.”

 “Company” shall mean TRACON Pharmaceuticals, Inc., a Delaware corporation, and
shall include any successor company following a Change in Control. 

“Good Reason” means any one or more of the following events and where the
initial existence of such event occurred on or after a Change in Control.  This
“Good Reason” definition and process is intended to comply with the safe harbor
provided under Treasury Regulation Section 1.409A-1(n)(2)(ii) and shall be
interpreted accordingly. 

You have incurred a material diminution in your responsibilities, duties or
authority;

You have incurred a material diminution in your Base Salary; or

A relocation of the Company’s principal place of business where you are assigned
to work outside of the San Diego metropolitan area without your written consent.

“Plan” means the TRACON Pharmaceuticals, Inc. Severance Plan, as may be amended
by the Company.

“Qualifying Termination” means that (i) your last day employment with the
Company (the “Termination Date”) occurred on or within 12 months after a Change
in Control and (ii) that your termination in clause (i) was because the Company
terminated your employment without Cause or because you resigned your employment
for Good Reason in accordance with Section 2(c).

Consequences of Qualifying Termination of Employment.

If your employment is terminated due to a Qualifying Termination, you will be
eligible to receive a severance payment equal to nine months (the “Severance
Period”) of your annual base salary based on your salary rate as of the day
before your Termination Date (“Severance”).  The cash payments provided by this
Section 2 shall be paid to you in substantially equal monthly installments,
payable over the period following your Termination Date through the end of the
Severance Period, provided, however, the first payment shall be made on the 60th
day following the Termination Date and such first installment shall be in an
amount to cover the first two months following your Termination Date.

The Company shall continue to pay the Company portion of the premiums for your
Company group health insurance coverage for you and your dependents for a number
of months following the Termination Date equal to the applicable Severance
Period provided you continue to timely pay the same portion (if any) of the
necessary premium that you were responsible to pay as of immediately before your
Termination Date.  If it becomes unreasonable for the Company to continue to pay
for this coverage for you (or imposes adverse tax consequences on you) because
of changes in applicable law then the Company shall make the premium payments to
you on an after-tax basis.  The payments under this subsection (b) shall
immediately cease once you are provided other group health insurance coverage.

You may resign your employment from the Company for “Good Reason” within 12
months following a Change in Control and within ninety (90) days after the date
that any one of the “Good Reason” events described in subparts (i) through (iii)
of Section 1(d) above has first occurred



--------------------------------------------------------------------------------

 



without your written consent.  Your resignation for Good Reason will only be
effective if the Company has not cured or remedied the Good Reason event within
30 days after its receipt of your written notice (such notice shall describe in
detail the basis and underlying facts supporting your belief that a Good Reason
event has occurred).  Such notice of your intention to resign for Good Reason
must be provided to the Company within 45 days of the initial existence of a
Good Reason event.  Failure to timely provide such written notice to the Company
or failure to timely resign your employment for Good Reason means that you will
be deemed to have consented to and waived the Good Reason event.  If the Company
does timely cure or remedy the Good Reason event, then you may either resign
your employment without Good Reason or you may continue to remain employed on an
at-will basis. 

As a condition to receiving (and continuing to receive) the payments provided in
Section 2(a) and (b), you must: (i) within not later than forty-five (45) days
after your Termination Date, execute (and not revoke) and deliver to the Company
a separation agreement and general release of all claims in substantially the
form attached as Exhibit A hereto (the “Separation Agreement”) and (ii) remain
in full compliance with such Separation Agreement.

Assignability; Binding Nature.  Commencing on the Effective Date, this Agreement
will be binding upon you and the Company.  This Agreement may not be assigned by
you except that your rights to compensation and benefits hereunder, subject to
the limitations of this Agreement, may be transferred by will or operation of
law.  No rights or obligations of the Company under this Agreement may be
assigned or transferred except in the event of a merger or consolidation in
which the Company is not the continuing entity, or the sale or liquidation of
all or substantially all of the assets of the Company provided that the assignee
or transferee is the successor to all or substantially all of the assets of the
Company and assumes the Company’s obligations under this Agreement contractually
or as a matter of law.  The Company will require any such purchaser, successor
or assignee to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such purchase, succession or assignment had taken place.  Your rights and
obligations under this Agreement shall not be transferable by you by assignment
or otherwise provided, however, that if you die, all amounts then payable to you
hereunder shall be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.

Governing Law.  This Agreement is governed by the Employee Retirement Income
Security Act of 1974, as amended, and, to the extent applicable, the laws of the
State of Delaware, without reference to the conflict of law provisions thereof.
    

Taxes.  The Company shall have the right to withhold and deduct from any payment
hereunder any federal, state or local taxes of any kind required by law to be
withheld with respect to any such payment.  The Company (including without
limitation members of its Board) shall not be liable to you or other persons as
to any unexpected or adverse tax consequence realized by you and you shall be
solely responsible for the timely payment of all taxes arising from this
Agreement that are imposed on you.  This Agreement is intended to comply with
the applicable requirements of Internal Revenue Code (the "Code") Section 409A
and shall be limited, construed and interpreted in a manner so as to comply
therewith.  Each payment made pursuant to any provision of this Agreement shall
be considered a separate payment and not one of a series of payments for
purposes of Code Section 409A.  While it is intended that all payments and
benefits provided under this Agreement to you will be exempt from or comply with
Code Section 409A, the Company makes no representation or covenant to ensure
that the payments under this Agreement are exempt from or compliant with Code
Section 409A.  The Company will have no liability to you or any other party if a
payment or benefit under this Agreement is challenged by any taxing authority or
is ultimately determined not to be exempt or compliant.  In addition, if upon
your Termination Date, you are then a “specified employee” (as defined in
Code Section 409A), then



--------------------------------------------------------------------------------

 



solely to the extent necessary to comply with Code Section 409A and avoid the
imposition of taxes under Code Section 409A, the Company shall defer payment of
“nonqualified deferred compensation” subject to Code Section 409A payable as a
result of and within six (6) months following your Termination Date until the
earlier of (i) the first business day of the seventh month following your
Termination Date or (ii) ten (10) days after the Company receives written
confirmation of your death.  Any such delayed payments shall be made without
interest.  If (i) any or all of the Severance payments and benefits under this
Agreement would otherwise constitute “parachute payments” as defined under Code
Section 280G and (ii) the Company in its discretion elects to solicit its
stockholders for their approval of putative parachute payments in accordance
with Treasury Regulation Section 1.280G-1 Q&A 6, 7, then such Severance payments
and benefits shall be subject to such stockholder approval and you shall
cooperate with the Company in such solicitation including without limitation
timely executing any required waivers of compensation.

No Change in At-Will Status.  Your employment with the Company is and shall
continue to be at-will, as defined under applicable law.  If your employment
terminates for any reason, you shall not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement or
required by applicable law, or as may otherwise be established under the
Company’s then existing employee benefit plans or policies at the time of
termination.  Nothing in this Agreement modifies your at-will employment status
and either you or the Company can terminate the employment relationship at any
time, with or without Cause.

Entire Agreement. Except as otherwise specifically provided in this Agreement,
the Plan and this Agreement (and the agreements referenced herein) contain all
the legally binding understandings and agreements between you and the Company
pertaining to the subject matter of this Agreement and supersedes all such
agreements, whether oral or in writing, previously discussed or entered into
between the parties. 

Covenants

(a) As a condition of this Agreement and to your receipt of any post-employment
benefits, you agree that you will fully and timely comply with all of the
covenants set forth in this Section 6(a) (which shall survive your termination
of employment and termination or expiration of this Agreement):

You will fully comply with all obligations under the proprietary information and
inventions agreement between you and the Company (as amended from time to time,
the “Confidentiality Agreement”) and further agree that the provisions of the
Confidentiality Agreement shall survive any termination or expiration of this
Agreement or termination of your employment or any subsequent service
relationship with the Company;

Within five (5) days of the Termination Date, you shall return to the Company
all Company confidential information including, but not limited to, intellectual
property, etc. and you shall not retain any copies, facsimiles or summaries of
any Company proprietary information;

You will not at any time during or following your employment with the Company,
make (or direct anyone to make) any disparaging statements (oral or written)
about the Company, or any of its affiliated entities, officers, directors,
employees, stockholders, representatives or agents, or any of the Company’s
products or services or work-in-progress, that are harmful to their businesses,
business reputations or personal reputations;

You agree that, upon the Company’s request and without any payment therefore,
you shall reasonably cooperate with the Company (and be available as necessary)
after the Termination



--------------------------------------------------------------------------------

 



Date in connection with any matters involving events that occurred during your
period of employment with the Company.

You also agree that you will fully and timely comply with all of the covenants
set forth in this Section 8(b) (which shall survive your termination of
employment and termination or expiration of this Agreement):

You will fully pay off any outstanding amounts owed to the Company no later than
their applicable due date or within thirty days of your Termination Date (if no
other due date has been previously established);

Within five (5) days of the Termination Date, you shall return to the Company
all Company property including, but not limited to, computers, cell phones,
pagers, keys, business cards, etc.;

Within fifteen (15) days of the Termination Date, you will submit any
outstanding expense reports to the Company on or prior to the Termination Date;
and

As of the Termination Date, you will no longer represent that you are an
officer, director or employee of the Company and you will immediately
discontinue using your Company mailing address, telephone, facsimile machines,
voice mail and e-mail.

You acknowledge that (i) upon a violation of any of the covenants contained in
Section 8 of this Agreement or (ii) if the Company is terminating your
employment for Cause, the Company would as a result sustain irreparable harm,
and, therefore, you agree that in addition to any other remedies which the
Company may have, the Company shall be entitled to seek equitable relief
including specific performance and injunctions restraining you from committing
or continuing any such violation; and

Offset.  Any Severance or other payments or benefits made to you under this
Agreement may be reduced, in the Company’s discretion, by any amounts you owe to
the Company provided that any such offsets do not violate Code Section 409A.  To
the extent you receive severance or similar payments and/or benefits under any
other Company plan, program, agreement, policy, practice, or the like, or under
the WARN Act or similar state law, the payments and benefits due to you under
this Agreement will be correspondingly reduced on a dollar-for-dollar basis (or
vice-versa) in a manner that complies with Code Section 409A.  

Notice.  Any notice that the Company is required to or may desire to give you
shall be given by personal delivery, recognized overnight courier service,
email, telecopy or registered or certified mail, return receipt requested,
addressed to you at your address of record with the Company, or at such other
place as you may from time to time designate in writing.  Any notice that you
are required or may desire to give to the Company hereunder shall be given by
personal delivery, recognized overnight courier service, email, telecopy or by
registered or certified mail, return receipt requested, addressed to the
Company’s Chief Executive Officer at its principal office, or at such other
office as the Company may from time to time designate in writing.  The date of
actual delivery of any notice under this Section 10 shall be deemed to be the
date of delivery thereof.

Waiver; Severability.  No provision of this Agreement may be amended or waived
unless such amendment or waiver is agreed to by you and the Company in
writing.  No waiver by you or the Company of the breach of any condition or
provision of this Agreement will be deemed a waiver of a similar or dissimilar
provision or condition at the same or any prior or subsequent time.  Except as
expressly provided herein to the contrary, failure or delay on the part of
either party hereto to enforce any



--------------------------------------------------------------------------------

 



right, power, or privilege hereunder will not be deemed to constitute a waiver
thereof.  In the event any portion of this Agreement is determined to be invalid
or unenforceable for any reason, the remaining portions shall be unaffected
thereby and will remain in full force and effect to the fullest extent permitted
by law.

Voluntary Agreement.  You acknowledge that you have been advised to review this
Agreement with your own legal counsel and other advisors of your choosing and
that prior to entering into this Agreement, you have had the opportunity to
review this Agreement with your attorney and other advisors and have not asked
(or relied upon) the Company or its counsel to represent you or your counsel in
this matter.  You further represent that you have carefully read and understand
the scope and effect of the provisions of this Agreement and that you are fully
aware of the legal and binding effect of this Agreement.  This Agreement is
executed voluntarily by you and without any duress or undue influence on the
part or behalf of the Company. 

By signing below, you expressly acknowledge that you (i) have received a copy of
the Plan and its Summary Plan Description, (ii) understand the terms of the Plan
and this Agreement, (iii) are voluntarily entering into this Agreement and (iv)
are agreeing to be bound by the terms of the Plan and this Agreement.

 





--------------------------------------------------------------------------------

 



Please acknowledge your acceptance and understanding of this Agreement by
signing and returning it to the undersigned.  A copy of this signed Agreement
will be sent to you for your records.

 

Charles P. Theuer, President and CEO

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

TRACON PHARMACEUTICALS, INC.

Ronald L. Shazer

 

 

/s/  Charles P. Theuer, President and CEO

/s/  Ronald L. Shazer

BY:  Charles P. Theuer, President and CEO    

 

 

 

 





--------------------------------------------------------------------------------

 



EXHIBIT A

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

This Separation Agreement and General Release, dated [DATE] (the
“Agreement”),  is made pursuant to that certain Severance Agreement dated [DATE]
(the “Severance Agreement”) entered into by and between [NAME] ("Employee") on
the one hand, and TRACON Pharmaceuticals, Inc. (the "Company"), on the
other.  This Agreement is entered into in consideration for and as condition
precedent to the Company providing separation benefits to Employee pursuant to
the Severance Agreement.  It is understood and agreed that the Company is not
otherwise obligated to provide such benefits under the terms of the Severance
Agreement and that the Company is doing so as a direct result of Employee’s
willingness to agree to the terms hereof.  Collectively, Employee and the
Company shall be referred to as the "Parties."

1. Employee was formerly employed by the Company.  Employee's employment with
the Company ended effective [DATE] (the "Termination Date"). 

2. The purpose of this Agreement is to resolve any and all disputes relating to
Employee's employment with the Company, and the termination thereof (the
"Disputes").  The Parties desire to resolve the above-referenced Disputes, and
all issues raised by the Disputes, without the further expenditure of time or
the expense of contested litigation.  Additionally, the Parties desire to
resolve any known or unknown claims as more fully set forth below.  For these
reasons, they have entered into this Agreement.

3. Employee acknowledges and agrees that Employee has received all wages due to
Employee through the Termination Date, including but not limited to all accrued
but unused vacation, bonuses, commissions, options, benefits, and monies owed by
the Company to Employee.  Employee further agrees and acknowledges that Employee
has been fully paid and reimbursed for any and all business expenses which
Employee incurred during his/her employment with the Company. 

4. The Company expressly denies any violation of any federal, state or local
statute, ordinance, rule, regulation, policy, order or other law.  The Company
also expressly denies any liability to Employee.  This Agreement is the
compromise of disputed claims and nothing contained herein is to be construed as
an admission of liability on the part of the Company hereby released, by whom
liability is expressly denied.  Accordingly, while this Agreement resolves all
issues referenced herein, it does not constitute an adjudication or finding on
the merits of the allegations in the Disputes and it is not, and shall not be
construed as, an admission by the Company of any violation of federal, state or
local statute, ordinance, rule, regulation, policy, order or other law, or of
any liability alleged in the Disputes.

5. In consideration of and in return for the promises and covenants undertaken
by the Company and Employee herein and the releases given by Employee herein:

a. [The Company has previously granted to Employee the following options
(collectively, the “Options”) to purchase shares of the Company’s common stock
(the “Shares”) under the Company’s 2011 Equity Incentive Plan (the “Plan”): 
[List all Option Grants].  As of the Termination Date of [DATE], a total of
[_______] shares underlying Employee's stock options are vested (collectively,
the "Vested Stock Options").  The remaining shares underlying Employee's stock
options are unvested and have been forfeited and canceled as of the Termination
Date.  Employee has until the date that is ninety (90) days after the
Termination Date to exercise any or all of the Vested Options (the “Option
Termination Date”).  Any portion of Employee's Vested Stock Options that remain
unexercised as of the Option Termination Date shall be forfeited and canceled as
of such date.]



--------------------------------------------------------------------------------

 



b. In addition to any compensation otherwise due Employee for actual work
performed up to and including the Termination Date, Employee shall receive
severance compensation as outlined in Section 2(a) of the Severance
Agreement.  Pursuant to Section 2(a) of the Severance Agreement, Employee will
receive a total sum of $_______, less standard withholdings, representing
[_____] month[s] of Employee’s base salary (the “Severance Pay”).  The Severance
Pay shall be paid to Employee in cash, in substantially equal monthly
installments, payable over the [_____] month period following the Termination
Date; provided, however, the first payment shall be made on the 60th day
following the Termination Date and such first installment shall be in an amount
to cover the first two months following the Termination Date (for avoidance of
doubt such amount may only be one month of compensation if the amount being
provided to Employee is arising under Section 2(a)(i) of the Severance
Agreement).  As a condition to receiving and continuing to receive the Severance
Pay, Employee must (i) within but not later than forty-five (45) days after the
Termination Date, execute (and not revoke) and deliver to the Company this
Agreement and (ii) remain in full compliance with this Agreement and the
Severance Agreement.  Employee shall not be entitled to accrue any additional
leave or other benefits subsequent to the Termination Date.

c. Provided Employee timely elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA") of the
Company's group health plan, the Company shall pay the entire applicable
premiums to continue Employee's existing medical and dental benefits through
[DATE], which represents [_____] month[s] following the Termination
Date.  Thereafter, Employee shall be eligible to continue his or her medical and
dental benefits at his or her own cost in accordance with COBRA.  If at any time
subsequent to the Termination Date, Employee obtains medical and dental benefits
through another employer, Employee shall immediately notify the Company that he
or she has obtained such medical and dental benefits and the Company shall no
longer be required to pay any premiums for Employee's medical and dental
benefits as of the date that Employee's new medical and dental benefits begin
coverage.

d. Any tax liabilities resulting from or arising out of the benefits to Employee
referred to in paragraphs 5a, 5b and 5c, above, shall be the sole and exclusive
responsibility of Employee.  Employee agrees to indemnify and hold the Company
and the others released herein harmless from and for any tax liability
(including, but not limited to, assessments, interest, and penalties) imposed on
the Company by any taxing authority on account of the Company failing to
withhold for tax purposes any amount from the benefits made as consideration of
this Agreement.

6. Except for any rights created by this Agreement, in consideration of and in
return for the promises and covenants undertaken herein by the Company, and for
other good and valuable consideration, receipt of which is hereby acknowledged:

Employee does hereby acknowledge full and complete satisfaction of and does
hereby release, absolve and discharge the Company, and each of its parents,
subsidiaries, divisions, related companies and business concerns, past and
present, as well as each of its partners, trustees, directors, officers, agents,
attorneys, servants and employees, past and present, and each of them
(hereinafter collectively referred to as "Releasees") from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, grievances, wages, vacation payments, severance payments, obligations,
commissions, overtime payments, debts, profit sharing claims, expenses, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether known or unknown to Employee which Employee now owns or holds
or has at any time owned or held as against Releasees, or any of them, including
specifically but not exclusively and without limiting the generality of the
foregoing, any and all claims, demands, grievances, agreements, obligations and
causes of action, known or unknown, suspected or unsuspected by Employee: (1)
arising out of or in any way connected with the Disputes; or (2) arising out of
Employee's employment with the Company; or (3) arising out of



--------------------------------------------------------------------------------

 



or in any way connected with any claim, loss, damage or injury whatever, known
or unknown, suspected or unsuspected, resulting from any act or omission by or
on the part of the Releasees, or any of them, committed or omitted on or before
the Effective Date hereof.  Additionally, Employee in any future claims may not
use against Releasees as evidence any acts or omissions by or on the part of the
Releasees, or any of them, committed or omitted on or before the Effective Date
hereof, and no such future claims may be based on any such acts or
omissions.  Also without limiting the generality of the foregoing, Employee
specifically releases the Releasees from any claim for attorneys'
fees.  EMPLOYEE ALSO SPECIFICALLY AGREES AND ACKNOWLEDGES EMPLOYEE IS WAIVING
ANY RIGHT TO RECOVERY BASED ON STATE OR FEDERAL AGE, SEX, PREGNANCY, RACE,
COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN STATUS, DISABILITY,
SEXUAL ORIENTATION, MEDICAL CONDITION OR OTHER ANTI-DISCRIMINATION LAWS,
INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AGE DISCRIMINATION IN EMPLOYMENT ACT,  THE EQUAL PAY ACT, THE AMERICANS WITH
DISABILITIES ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA
FAMILY RIGHTS ACT, CALIFORNIA LABOR CODE SECTION 970, THE FAMILY AND MEDICAL
LEAVE ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE WORKER ADJUSTMENT
AND RETRAINING ACT, THE FAIR LABOR STANDARDS ACT, AND ANY OTHER SECTION OF THE
CALIFORNIA LABOR OR GOVERNMENT CODE, ALL AS AMENDED, WHETHER SUCH CLAIM BE BASED
UPON AN ACTION FILED BY EMPLOYEE OR BY A GOVERNMENTAL AGENCY.  This release does
not release claims that cannot be released as a matter of law.

7. Employee agrees and understands as follows:  It is the intention of Employee
in executing this instrument that it shall be effective as a bar to each and
every claim, demand, grievance and cause of action hereinabove specified.  In
furtherance of this intention, Employee hereby expressly waives any and all
rights and benefits conferred upon Employee by the provisions of Section 1542 of
the California Civil Code and expressly consents that this Agreement shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected claims, demands
and causes of action, if any, as well as those relating to any other claims,
demands and causes of action hereinabove specified.  Section 1542 provides:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

Having been so apprised, Employee nevertheless hereby voluntarily elects to and
does waive the rights described in Civil Code section 1542 and elects to assume
all risks for claims that now exist in Employee's favor, known or unknown, that
are released under this Agreement.

8. Employee agrees:  (l) the fact of and the terms and conditions of this
Agreement; and (2) any and all actions by Releasees taken in accordance
herewith, are confidential, and shall not be disclosed, discussed, publicized or
revealed by the parties or their attorneys to any other person or entity,
including but not limited to radio, television, press media, newspapers,
magazines, professional journals and professional reports, excepting only the
Parties' accountants, lawyers, immediate family members (mother, father,
brother, sister, child, spouse), the persons necessary to carry out the terms of
this Agreement or as required by law.  Should Employee be asked about the
Disputes or this Agreement, Employee shall limit Employee's response, if any, by
stating that the matters have been amicably resolved.



--------------------------------------------------------------------------------

 



9. In the event a government agency files or pursues a charge or complaint
relating to Employee’s employment with the Company and/or the Disputes, Employee
agrees not to accept any monetary or other benefits arising out of the charge or
complaint.

10. Employee agrees not to make any derogatory, disparaging or negative comments
about the Company, its products, officers, directors, or employees. 

11. If any provision of this Agreement or application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provision or
application.  To this end, the provisions of this Agreement are severable.

12. Employee agrees and understands that this Agreement may be treated as a
complete defense to any legal, equitable, or administrative action that may be
brought, instituted, or taken by Employee, or on Employee's behalf, against the
Company or the Releasees, and shall forever be a complete bar to the
commencement or prosecution of any claim, demand, lawsuit, charge, or other
legal proceeding of any kind against the Company and the Releasees.

13. This Agreement and all covenants and releases set forth herein shall be
binding upon and shall inure to the benefit of the respective Parties hereto,
their legal successors, heirs, assigns, partners, representatives, parent
companies, subsidiary companies, agents, attorneys, officers, employees,
directors and shareholders.

14. The Parties hereto acknowledge each has read this Agreement, that each fully
understands its rights, privileges and duties under the Agreement, that each has
had an opportunity to consult with an attorney of its choice and that each
enters this Agreement freely and voluntarily.

15. This Agreement may not be released, discharged, abandoned, changed or
modified in any manner, except by an instrument in writing signed by Employee
and an officer of the Company.  The failure of any Party to enforce at any time
any of the provisions of this Agreement shall in no way be construed as a waiver
of any such provision, nor in any way to affect the validity of this Agreement
or any part thereof or the right of any Party thereafter to enforce each and
every such provision.  No waiver of any breach of this Agreement shall be held
to be a waiver of any other or subsequent breach.

16. This Agreement and the provisions contained herein shall not be construed or
interpreted for or against any party hereto because that party drafted or caused
that party's legal representative to draft any of its provisions.

17. In the event of litigation arising out of or relating to this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys' fees and
costs.

18. Employee acknowledges Employee may hereafter discover facts different from,
or in addition to, those Employee now knows or believes to be true with respect
to the claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, wages, obligations, debts, expenses, damages, judgments,
orders and liabilities herein released, and agrees the release herein shall be
and remain in effect in all respects as a complete and general release as to all
matters released herein, notwithstanding any such different or additional facts.

19. The undersigned each acknowledge and represent that no promise or
representation not contained in this Agreement has been made to them and
acknowledge and represent that this Agreement and the Severance Agreement
contains the entire understanding between the Parties



--------------------------------------------------------------------------------

 



and contains all terms and conditions pertaining to the compromise and
settlement of the subjects referenced herein.  The undersigned further
acknowledge that the terms of this Agreement are contractual and not a mere
recital.

20. Employee expressly acknowledges, understands and agrees that this Agreement
includes a waiver and release of all claims which Employee has or may have under
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §621, et
seq. (“ADEA”).  The terms and conditions of Paragraphs 20 through 22 apply to
and are part of the waiver and release of ADEA claims under this
Agreement.  Company hereby advises Employee in writing to discuss this Agreement
with an attorney before signing it.  Employee acknowledges the Company has
provided Employee at least forty-five days within which to review and consider
this Agreement before signing it.  If Employee elects not to use all forty-five
days, then Employee knowingly and voluntarily waives any claim that Employee was
not in fact given that period of time or did not use the entire forty-five days
to consult an attorney and/or consider this Agreement.

21. Within three calendar days of signing and dating this Agreement, Employee
shall deliver the signed original of this Agreement to [_____________] of the
Company.  However, the Parties acknowledge and agree that Employee may revoke
this Agreement for up to seven calendar days following Employee's execution of
this Agreement and that it shall not become effective or enforceable until the
revocation period has expired.  The Parties further acknowledge and agree that
such revocation must be in writing addressed to and received
by  [_____________]of the Company not later than midnight on the seventh day
following execution of this Agreement by Employee.  If Employee revokes this
Agreement under this Paragraph, this Agreement shall not be effective or
enforceable and Employee will not receive the benefits described above,
including those described in Paragraph 5.

22. If Employee does not revoke this Agreement in the timeframe specified in
Paragraph 21 above, the Agreement shall be effective at 12:00:01 a.m. on the
eighth day after it is signed by Employee (the "Effective Date").

23. This Agreement is intended to be exempt from the requirements of section
409A of the Internal Revenue Code of 1986 as amended (“Section 409A”) and will
be interpreted accordingly.  While it is intended that all payments and benefits
provided under this Agreement to Employee or on behalf of Employee will be
exempt from Section 409A, the Company makes no representation or covenant to
ensure that such payments and benefits are exempt from or compliant with Section
409A.  The Company will have no liability to Employee or any other party if a
payment or benefit under this Agreement is challenged by any taxing authority or
is ultimately determined not to be exempt from or compliant with Section 409A.

24. This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original and such counterparts shall
together constitute one and the same Agreement.

25. This Agreement shall be construed in accordance with, and be deemed governed
by, the Employee Retirement Income Security Act of 1974, as amended, and, to the
extent applicable, the laws of the State of Delaware, without reference to the
conflict of law provisions thereof.     

26. The Company executes this Agreement for itself and on behalf of all other
respective Releasees.

 





--------------------------------------------------------------------------------

 



I have read the foregoing Separation Agreement and General Release of All
Claims, consisting of [____] pages, and I accept and agree to the provisions
contained therein and hereby execute it voluntarily and with full understanding
of its consequences.

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 

 

Dated: ___________


[NAME]

 

Dated:___________

 

 

TRACON Pharmaceuticals, Inc.


Name:
Title:

 

 

 



--------------------------------------------------------------------------------